 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIENGKHAM SINGANONH,                              No. 2:18-cv-1824 KJM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    R. FINE, et al.,
15                       Defendants.
16

17          Plaintiff is a former state prisoner proceeding pro se with a civil rights action pursuant to

18   42 U.S.C. § 1983. Defendant Fine has filed a motion to modify the discovery and scheduling

19   order to extend the deadlines for discovery and dispositive motions by ninety days. ECF No. 48.

20   Defendant seeks to extend the deadlines on the grounds that plaintiff has failed to respond to

21   discovery, there is a pending motion to compel, and it appears that plaintiff has failed to update

22   his address because defendant’s requests for discovery, letter regarding plaintiff’s failure to

23   respond to discovery, and motion to compel were all returned by the postal service. ECF No. 48-

24   1.

25          Review of defendant’s certificates of service shows that he has been serving plaintiff at

26   the wrong address. ECF No. 48-2 at 10, 15, 17-18, 25. Plaintiff’s address of record is 864 E.

27   Belgravia Ave., Apt. #D, Fresno, CA 93706. ECF No. 42. However, defendant has been serving

28   plaintiff at 864 E. Belgravia Ave., Apt. #D, Clovis, CA 93619. ECF No. 48-2 at 10, 15, 17-18,
                                                        1
 1   25. It appears that rather than looking at the notice of change of address itself, defendant relied
 2   upon a docket entry which incorrectly reflects plaintiff’s address as 864 E. Belgravia Ave., Apt.
 3   #D, Clovis, CA 93619. See ECF Nos. 41 (docket notation containing correct address, as
 4   submitted in another case brought by plaintiff) and 42 (docket notation containing incorrect
 5   address, although linked notice submitted by plaintiff provides correct Fresno address) (both
 6   dated September 2, 2020).1 It therefore appears that plaintiff has not received any of defendant’s
 7   correspondence through no fault of his own. In light of these circumstances, defendant’s motion
 8   to compel will be denied, defendant will be given an opportunity to re-serve his discovery
 9   requests, and the deadlines from the discovery and scheduling order will be modified
10   appropriately.
11            Accordingly, IT IS HEREBY ORDERED that:
12            1. Defendant’s motion to compel, ECF No. 47, is DENIED.
13            2. Defendant’s motion to modify the discovery and scheduling order is GRANTED to
14   the extent the discovery and dispositive motion deadlines are modified as followed:
15                    a. The March 1, 2021, deadline to serve requests pursuant to Federal Rules of
16                        Civil Procedure 31 (deposition by written question), 33 (interrogatories), 34
17                        (production of documents), or 36 (admissions) is re-opened for the limited
18                        purpose of allowing defendant to re-serve his written requests for discovery.
19                    b. Defendant may re-serve his written requests for discovery by May 7, 2021.
20                    c. Any motions necessary to compel discovery shall be filed by July 6, 2021.
21                    d. All pretrial motions, except motions to compel discovery, shall be filed on or
22                        before September 28, 2021.
23            3. The Clerk of the Court is directed to update the docket entry for ECF No. 42 to reflect
24   that plaintiff’s address is 864 E. Belgravia Ave., Apt. #D, Fresno, CA 93706.
25   DATED: April 29, 2021
26

27

28   1
         The docket header reflects plaintiff’s correct address in Fresno.
                                                          2
